           Case 2:12-cr-00418-JS Document 797 Filed 03/31/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                             :          CRIMINAL ACTION
                                                      :          No. 12-418-3
    v.                                                :
                                                      :          CIVIL ACTION
 KAREEM LONG                                          :          No. 18-423

                                              ORDER

         AND NOW, this 31st day of March, 2020, upon consideration of Defendant Kareem Long’s

Motion to Vacate, Set Aside, or Correct a Sentence By a Person in Federal Custody Pursuant to

28 U.S.C. § 2255, the Government’s response in opposition, and Long’s reply, and for the reasons

set forth in the accompanying Memorandum, it is ORDERED:

            •   Long’s Motions to Amend his Motion to Vacate, Set Aside, or Correct a Sentence

                (Documents 666 and 757) are GRANTED;

            •   Long’s Motion to Vacate, Set Aside or Correct a Sentence (Document 694) is

                DENIED;

            •   A certificate of appealability shall not issue; and

            •   The Clerk of Court is DIRECTED to mark the above-captioned civil case

                CLOSED.

                                                      BY THE COURT:
                                                      _.


                                                      /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.




                                                  1
